Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/235,763 filed on 28 December 2018. The response filed 25 October 2021 amends claims 1, 21, and 28, cancels claims 8-20, and presents arguments is hereby acknowledged. 	Claims 1-7 and 21-33 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 25 October 2021 has been entered.

Response to Arguments
The response filed 25 October 2021 addresses the Claim objections made on the 24 May 2021 Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended “a second associated” to recite “a second message 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "determining, based on an authorization message associated with the first computing device, an access control list entry indicative of an authorization of the communication session" and "sending, based on the access control list entry being indicative of authorization of the communication session, the first message to the source host device, wherein the first message causes the communication session to be established," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2014/0140213 A1 to Raleigh et al discloses a Policy Enforcement Point (PEP) that enforces Quality of Service (QoS) sessions based on a QoS monitoring policy from a Policy Decision Point (PDP) agent. However, Raleigh fails to disclose “an access control list entry indicative of an authorization of the communication session.” US PGPUB 2017/0063931 A1 to Seed et al, in a similar field of endeavor, discloses a PEP that intercepts a request and enforces a PDP’s authorization policies from an Authorization List, or ACL. However, Seed’s authorization policies fail to teach or disclose “sending, based on the access control list entry being 

The Raleigh/Seed/Reiner/He system fails to disclose "determining, based on an authorization message associated with the first computing device, an access control list entry indicative of an authorization of the communication session" and "sending, based on the access control list entry being indicative of authorization of the communication session, the first message to the source host device, wherein the first message causes the communication session to be established."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 21, and 28 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SCHQUITA D GOODWIN/Examiner, Art Unit 2459